                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


TRINITY GRAPHIC, USA, INC.,

               Plaintiff,
v.                                                              Case No.: 8:18-cv-230-T-24MAP


TERVIS TUMBLER COMPANY,
SOUTHERN GRAPHICS, INC., and
SGS INTERNATIONAL, LLC,.

               Defendants.

________________________________/

     AMENDED CASE MANAGEMENT AND SCHEDULING ORDER
      1.     TRIAL: This case is scheduled for a jury trial in Tampa, Florida, during the
September 2019 trial calendar. Estimated length of trial is 7 days.
        2.      PRETRIAL CONFERENCE: A Pretrial Conference will be held before the
Honorable Susan C. Bucklew, United States District Judge, in Courtroom 10B of the Sam M.
Gibbons United States Courthouse, in Tampa, Florida, on August 14, 2019, at 8:30 a.m.
Parties are directed to meet the pretrial disclosure requirements and deadlines in Fed. R. Civ. P.
26(a)(3) and to adhere to all requirements in Local Rule 3.06 concerning final pretrial
procedures. The parties shall file a JOINT Pretrial Statement no later than three (3) business
days before the date of the Pretrial Conference. Failure to do so, may result in the imposition of
sanctions. The Pretrial Conference shall be attended by lead trial counsel who is vested with full
authority to make agreements touching on all matters pertaining to the trial.
        3.      THIRD PARTY CLAIMS, JOINDER OF PARTIES & AMENDMENTS:
Parties shall have until May 7, 2018 to file Third Party Claims, Motions to Join Parties, and
Motions to Amend Pleadings.
        4.      DISCLOSURE OF EXPERT TESTIMONY: Plaintiff will disclose the identity
of any expert witnesses and expert reports by January 24, 2019. Defendant will disclose the
identity of any expert witnesses and expert reports by February 22, 2019
       5.     DISCOVERY CUTOFF: All fact discovery is to be completed by the parties on
or before January 7, 2019. The deadline for all expert discovery to be completed is March 15,
2019.
        6.     DISPOSITIVE MOTIONS CUTOFF: Dispositive motions shall be filed on or
before April 15, 2019. Responses thereto shall be filed no later than 14 days after the filing date
of the motion.
       7.      MEDIATION: The parties shall participate in court-annexed mediation on or
before March 29, 2019. The parties shall file a stipulation selecting a mediator within sixty (60)
days of the date of this order. The list of certified mediators is available in the Clerk's Office or
on the internet at www.flmd.uscourts.gov under “Attorney Resources.” Additionally, at least
45 days prior to the mediation deadline, Plaintiff shall file a notice that informs the
Court of the date on which the parties’ mediation is scheduled.

       8.    DAUBERT MOTIONS: Daubert motions shall be filed on or before April 15,
2019. Responses thereto shall be filed no later than 14 days after the filing date of the motion.
        9.    Motions to amend any pleading or to continue the pretrial conference, trial or any
other scheduled deadlines are distinctly disfavored after entry of the Case Management and
Scheduling Order. (See Local Rules 3.05(c)(2)(E) and 3.05(c)(3)(D)).
       10.    SUMMARY JUDGMENT PROCEDURES: The following procedures shall be
followed by the parties:
               (a)     A party's claims or defenses for which summary judgment is sought shall
                       be presented in a single motion, and legal memorandum. Multiple motions
                       for summary judgment will not be permitted.
               (b)     Any party opposing a summary judgment motion shall file a memorandum
                       of law in opposition no later than 14 days after the filing date of the
                       motion.
               (c)     Pursuant to Rule 56, Fed.R.Civ.P., as interpreted by the Eleventh Circuit
                       Court of Appeals, the parties are hereby put on notice that the Court will
                       take any motion for summary judgment and all materials in support or in
                       opposition thereto under advisement as of the last day for filing pleadings
                       pertaining to the motion for summary judgment, as that date is mandated
                       by the rules of procedure or by order of the Court. Failure to respond to
                       a motion for summary judgment shall indicate there is no opposition
                       to the motion and may result in final judgment being entered without
                       a trial or other proceeding.
               (c)     Motions to extend time or to alter any requirements set forth in this order
                       or the other rules governing summary judgment motions, including the
                       page limit for memoranda of law pursuant to the Local Rules, are
                       distinctly disfavored.
               (e)     Oral argument or hearings will generally NOT be held on the motion.
       11.    CONSENT TO TRIAL BY MAGISTRATE JUDGE: In accordance with 28
U.S.C. 636(c) and Fed.R.Civ.P.73, the parties may consent to have the assigned United States
Magistrate Judge conduct any and all further proceedings in this case, including the trial.
       12.     SETTLEMENTS: Counsel shall immediately notify Chambers or the
Courtroom Deputy Clerk if their case has settled. (See Local Rule 3.08). Notices of settlement
must be in writing.
           DONE and ORDERED at Tampa, Florida, this 3d day of October, 2018.




Copies to:
Counsel of Record
